Citation Nr: 0801840	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1. Evaluation of diabetes mellitus type II, currently rated 
as 20 percent disabling.

2.  Evaluation of peripheral neuropathy, right foot, 
currently rated as 10 percent disabling.

3.  Evaluation of peripheral neuropathy, left foot, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel







INTRODUCTION

The veteran in this case served on active duty from February 
1963 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In August 2007, the Board remanded the case to afford the 
veteran a Board video-conference hearing.  


FINDING OF FACT

On December 11, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2007).  
The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


